                Case 2:19-cv-01134-JAK-JC Document 43 Filed 03/07/19 Page 1 of 7 Page ID #:1432



                       1   JONES WALKER LLP
                           CHRISTOPHER D. CASENAVE (Pro Hac Vice)
                       2   E-Mail: ccazenave@joneswalker.com
                           201 Saint Charles Avenue, Suite 4900
                       3   New Orleans, LA 70170
                       4   Telephone: (504) 582-8408
                           Facsimile: (504) 589-8408
                       5
                           Manatt, Phelps & Phillips, LLP
                       6   CRAIG J. DE RECAT (Bar No. CA 105567)
                           E-Mail: cderecat@manatt.com
                       7   11355 West Olympic Boulevard
                           Los Angeles, CA 90064-1614
                       8   Telephone: (310) 312-4000
                           Facsimile: (310) 312-4224
                       9
                           Attorneys for Defendant
                      10   STEARNS, CONRAD AND SCHMIDT, CONSULTING
                      11   ENGINEERS, INC. D/B/A SCS ENERGY
                                                UNITED STATES DISTRICT COURT
                      12
                                               CENTRAL DISTRICT OF CALIFORNIA
                      13
                           ISM INDUSTRIES, INC.,                   Case No. 2:19-cv-01134-JAK-JC
                      14
                                          Plaintiff,
                      15                                           DEFENDANT STEARNS, CONRAD
                               vs.                                 AND SCHMIDT, CONSULTING
                      16   STEARNS, CONRAD AND                     ENGINEERS, INC. D/B/A SCS
                           SCHMIDT, CONSULTING
                      17   ENGINEERS, INC. D/B/A SCS               ENERGY’S ANSWER AND
                           ENERGY, MITCHELL ENERGY                 AFFIRMATIVE DEFENSES TO
                      18   SERVICES, LLC, AND KILGORE              PLAINTIFF ISM INDUSTRIES,
                           INDUSTRIAL CIVIL, L.L.C.,
                      19                                           INC.’S COMPLAINT
                                          Defendants.
                      20                                           Hon. John A. Kronstadt
                      21
                      22
                                                                   Trial Date:      None Set
                      23
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW       STEARNS, CONRAD AND SCHMIDT, CONSULTING ENGINEERS, INC. D/B/A SCS ENERGY’S ANSWER
     LOS A NG EL ES
                Case 2:19-cv-01134-JAK-JC Document 43 Filed 03/07/19 Page 2 of 7 Page ID #:1433



                       1         Defendant Stearns, Conrad and Schmidt, Consulting Engineers, Inc., d/b/a/
                       2   SCS Energy (“SCS”) files this Answer and Affirmative Defenses in response to the
                       3   Complaint filed by Plaintiff ISM Industries Inc. (“ISM”) as follows:
                       4                           RESPONSES TO ALLEGATIONS
                       5         Responding to the individually numbered paragraphs of ISM’s Complaint,
                       6   SCS admits, denies, and avers as set forth below. Any allegations not specifically
                       7   admitted by SCS are denied.
                       8         1.     The allegations of paragraph 1 are a legal conclusion to which no
                       9   response is required. To the extent an answer is required, the allegations of
                      10   paragraph 1 are denied.
                      11         2.     The allegations of paragraph 2 are denied.
                      12         3.     SCS lacks knowledge or information sufficient to form a belief about
                      13   the truth of the allegations of paragraph 3 with respect to ISM, Mitchell Energy
                      14   Services, LLC (“Mitchell”) or Kilgore Industrial Civil, LLC (“Kilgore”). SCS
                      15   admits that it is a corporation organized under the laws of the Commonwealth of
                      16   Virginia. The balance of the allegations in paragraph 3 are denied.
                      17         4.     SCS either (a) lacks knowledge or information sufficient to form a
                      18   belief about the truth of the allegations of paragraph 4, or (b) the allegations of
                      19   paragraph 4 contain legal conclusions to which no response is required. To the
                      20   extent a response is required, the allegations with respect to legal conclusions in
                      21   paragraph 4 are denied. Further responding to the allegations in paragraph 4, the
                      22   balance of the allegations in paragraph 4 are denied.
                      23         5.     SCS admits that in September 2017, SCS issued “Service Purchase
                      24   Order 06-SO00030” (the “Subcontract”) to ISM as a subcontractor to perform work
                      25   on a biomethane facility at the Woolworth Road Landfill in Shreveport, Louisiana
                      26   (the “Project”). Further responding to the allegations of paragraph 5, SCS avers that
                      27   the terms of the Subcontract, including, but not limited to, terms relating to change
                      28   orders under the Subcontract, speak for themselves. Further responding to the
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                     1
  ATTO RNEY S AT LAW       STEARNS, CONRAD AND SCHMIDT, CONSULTING ENGINEERS, INC. D/B/A SCS ENERGY’S ANSWER
     LOS A NG EL ES
                Case 2:19-cv-01134-JAK-JC Document 43 Filed 03/07/19 Page 3 of 7 Page ID #:1434



                       1   allegations in paragraph 5, SCS either (a) lacks knowledge or information sufficient
                       2   to form a belief about the truth of the allegations of paragraph 5, or (b) the
                       3   allegations of paragraph 5 contain legal conclusions to which no response is
                       4   required. To the extent a response is required, the allegations with respect to legal
                       5   conclusions in paragraph 5 are denied. Further responding to the allegations in
                       6   paragraph 5, the balance of the allegations in paragraph 5 are denied.
                       7         6.     SCS either (a) lacks knowledge or information sufficient to form a
                       8   belief about the truth of the allegations of paragraph 6, or (b) the allegations of
                       9   paragraph 6 contain legal conclusions to which no response is required. To the
                      10   extent a response is required, the allegations with respect to legal conclusions in
                      11   paragraph 6 are denied. Further responding to the allegations in paragraph 6, the
                      12   balance of the allegations in paragraph 6 are denied.
                      13         7.     SCS either (a) lacks knowledge or information sufficient to form a
                      14   belief about the truth of the allegations of paragraph 7, or (b) the allegations of
                      15   paragraph 7 contain legal conclusions to which no response is required. To the
                      16   extent a response is required, the allegations with respect to legal conclusions in
                      17   paragraph 7 are denied. Further responding to the allegations in paragraph 7, the
                      18   balance of the allegations in paragraph 7 are denied.
                      19         8.     SCS either (a) lacks knowledge or information sufficient to form a
                      20   belief about the truth of the allegations of paragraph 8, or (b) the allegations of
                      21   paragraph 8 contain legal conclusions to which no response is required. To the
                      22   extent a response is required, the allegations with respect to legal conclusions in
                      23   paragraph 8 are denied. Further responding to the allegations in paragraph 8, the
                      24   balance of the allegations in paragraph 8 are denied.
                      25         9.     SCS either (a) lacks knowledge or information sufficient to form a
                      26   belief about the truth of the allegations of paragraph 9, or (b) the allegations of
                      27   paragraph 9 contain legal conclusions to which no response is required. To the
                      28   extent a response is required, the allegations with respect to legal conclusions in
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                      2
  ATTO RNEY S AT LAW       STEARNS, CONRAD AND SCHMIDT, CONSULTING ENGINEERS, INC. D/B/A SCS ENERGY’S ANSWER
     LOS A NG EL ES
                Case 2:19-cv-01134-JAK-JC Document 43 Filed 03/07/19 Page 4 of 7 Page ID #:1435



                       1   paragraph 9 are denied. Further responding to the allegations in paragraph 9, the
                       2   balance of the allegations in paragraph 9 are denied.
                       3         10.    SCS either (a) lacks knowledge or information sufficient to form a
                       4   belief about the truth of the allegations of paragraph 10, or (b) the allegations of
                       5   paragraph 10 contain legal conclusions to which no response is required. To the
                       6   extent a response is required, the allegations with respect to legal conclusions in
                       7   paragraph 10 are denied. Further responding to the allegations in paragraph 10, the
                       8   balance of the allegations in paragraph 10 are denied.
                       9         11.    The allegations of paragraph 11 are a legal conclusion to which no
                      10   response is required. To the extent an answer is required, the allegations of
                      11   paragraph 11 are denied.
                      12         12.    The statement in paragraph 12 relating to notice under Tex. R. Civ. P.
                      13   193.7 does not require a response. To the extent an answer is required, the
                      14   statement is denied.
                      15         13.    SCS denies that it is required to provide disclosures pursuant to 194 of
                      16   the Texas Rules of Civil Procedure.
                      17         SCS denies ISM’s entitlement to the relief prayed for following paragraph
                      18                              AFFIRMATIVE DEFENSES
                      19         SCS further answers the Complaint by asserting the following affirmative
                      20   defenses reserving the right to assert any additional defenses should such defenses
                      21   become apparent following discovery.
                      22                            FIRST AFFIRMATIVE DEFENSE
                      23         1.     ISM’s Complaint should be dismissed because it fails to state a claim
                      24   upon which relief can be granted.
                      25                           SECOND AFFIRMATIVE DEFENSE
                      26         2.     ISM’s claims are barred by the doctrines of prior material breach,
                      27   waiver, and estoppel.
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                      3
  ATTO RNEY S AT LAW       STEARNS, CONRAD AND SCHMIDT, CONSULTING ENGINEERS, INC. D/B/A SCS ENERGY’S ANSWER
     LOS A NG EL ES
                Case 2:19-cv-01134-JAK-JC Document 43 Filed 03/07/19 Page 5 of 7 Page ID #:1436



                       1                             THIRD AFFIRMATIVE DEFENSE
                       2         3.     ISM’s claims should be dismissed because they are barred by the
                       3   doctrine of unclean hands.
                       4                            FOURTH AFFIRMATIVE DEFENSE
                       5         4.     ISM’s claims should be denied because they are barred by the doctrine
                       6   of laches.
                       7                             FIFTH AFFIRMATIVE DEFENSE
                       8         5.     ISM’s damages, if any, are caused by its own acts or omissions, or the
                       9   acts or omissions of third parties other than SCS.
                      10                             SIXTH AFFIRMATIVE DEFENSE
                      11         6.     ISM’s claims are barred in whole or in part because ISM has suffered
                      12   no damages as a result of the alleged conduct.
                      13                            SEVENTH AFFIRMATIVE DEFENSE
                      14         7.     ISM’s claims are barred by accord and satisfaction.
                      15                            EIGHTH AFFIRMATIVE DEFENSE
                      16         8.     ISM’s claims are barred because ISM has not met all conditions
                      17   precedent and otherwise failed to comply with contract provisions regarding
                      18   asserting such claims.
                      19                             NINTH AFFIRMATIVE DEFENSE
                      20         9.     ISM’s claims are barred to the extent ISM seeks consequential
                      21   damages that were waived under the terms of its contracts.
                      22                                PRAYER FOR RELIEF
                      23         WHEREFORE, Defendant Stearns, Conrad and Schmidt, Consulting
                      24   Engineers, Inc. d/b/a SCS Energy respectfully requests that:
                      25         1.     Judgment be entered in favor of SCS and against ISM on all counts of
                      26   ISM’s Complaint;
                      27         2.     Judgment be entered in favor of SCS and against ISM for breach of
                      28   contract in an amount to be proven at trial, but which is believed to exceed
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                     4
  ATTO RNEY S AT LAW       STEARNS, CONRAD AND SCHMIDT, CONSULTING ENGINEERS, INC. D/B/A SCS ENERGY’S ANSWER
     LOS A NG EL ES
                Case 2:19-cv-01134-JAK-JC Document 43 Filed 03/07/19 Page 6 of 7 Page ID #:1437



                       1   $720,000;
                       2         3.    That SCS be awarded attorney’s fees;
                       3         4.    That all costs of this action be taxed against ISM; and
                       4         5.    For such other and further relief as this Court may deem just and
                       5   proper.
                       6
                       7   Dated: March 7, 2019                     MANATT, PHELPS & PHILLIPS, LLP
                                                                    Craig J. de Recat
                       8
                       9                                            By: /s/ Craig J. de Recat
                                                                          Craig J. de Recat
                      10                                                 Attorneys for Defendant and
                                                                         Counterclaimant
                      11                                                 STEARNS, CONRAD AND
                                                                         SCHMIDT, CONSULTING
                      12                                                 ENGINEERS, INC. D/B/A SCS
                                                                         ENERGY
                      13
                      14
                                                                    JONES WALKER LLP
                      15                                            Christopher D. Cazenave
                      16
                                                                    By: /s/ Christopher D. Cazenave
                      17                                                  Christopher D. Cazenave
                      18                                                  Pro Hac Vice
                                                                         Attorneys for Defendant and
                      19                                                 Counterclaimant
                                                                         STEARNS, CONRAD AND
                      20                                                 SCHMIDT, CONSULTING
                                                                         ENGINEERS, INC. D/B/A SCS
                      21                                                 ENERGY
                      22
                      23
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                    5
  ATTO RNEY S AT LAW       STEARNS, CONRAD AND SCHMIDT, CONSULTING ENGINEERS, INC. D/B/A SCS ENERGY’S ANSWER
     LOS A NG EL ES
                Case 2:19-cv-01134-JAK-JC Document 43 Filed 03/07/19 Page 7 of 7 Page ID #:1438



                       1                        PROOF OF SERVICE OF DOCUMENT
                       2
                       3   I am over the age of 18 and not a party to this case. My business address is 11355
                       4   West Olympic Boulevard Los Angeles, California 90064-1614.
                       5
                           A true and correct copy of the foregoing document described as DEFENDANT
                       6
                           STEARNS, CONRAD AND SCHMIDT, CONSULTING ENGINEERS, INC.
                       7
                           D/B/A SCS ENERGY’S ANSWER AND AFFIRMATIVE DEFENSES TO
                       8
                           PLAINTIFF ISM INDUSTRIES, INC.’S COMPLAINT was served in the
                       9
                           manner indicated below:
                      10
                      11   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC
                      12   FILING – Pursuant to controlling General Order(s), the foregoing document will
                      13   be served by the court via the CM/ECF docket for this case and determined that the
                      14   following(ing) person(s) are on the Electronic Mail Notice List to receive
                      15   transmission at the email addresses indicated below:
                      16
                      17   STEVEN M. BURTON Email: steve@txconstructionlaw.com
                      18   BRIAN KEITH CARROLL Email: brian@txconstructionlaw.com
                      19   CHRISTOPHER D. CAZENAVE Email: ccazenave@joneswalker.com
                      20   JAMES A. MORRIS, JR. Email: jmorris@jamlawyers.com
                      21   JAMES E. WIMBERLEY Email: jim@jwimberley.com
                      22   STUART C. YOES Email: scy@yoeslawfirm.com
                      23
                      24   I declare under penalty of perjury under the laws of the United States of America
                           that the foregoing is true and correct.
                      25
                      26
                           March 7 , 2019      Craig J. de Recat         /s/ Craig J. de Recat
                      27
                           Date                Type Name                 Signature
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                     1
  ATTO RNEY S AT LAW       STEARNS, CONRAD AND SCHMIDT, CONSULTING ENGINEERS, INC. D/B/A SCS ENERGY’S ANSWER
     LOS A NG EL ES
